             Case 2:20-cv-00367-TSZ Document 15 Filed 11/25/20 Page 1 of 2




1

2

3

4

5

6                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
7                                     AT SEATTLE

8     D.K., C.K., and D.J.K,                          C20 -367 TSZ

9                         Plaintiffs,                 ORDER APPOINTING SETTLEMENT
                                                      GUARDIAN AD LITEM PURSUANT TO
10           v.                                       FED. R. CIV. P. 17

11    SEATTLE PUBLIC SCHOOLS,

12                         Defendant.

13          Plaintiffs’ unopposed motion, docket no. 14, seeking the appointment of a Settlement
14   Guardian Ad Litem for D.J.K., under Federal Rule of Civil Procedure 17(c), and Local Civil

15   Rule 17, is GRANTED, and Christopher M. Henderson is APPOINTED as Settlement Guardian

     ad Litem for D.J.K. to represent the interests of D.J.K. in this matter. Mr. Henderson shall
16
     discharge his duties and obligations pursuant to said Rules, including, but not limited to,
17
     presenting the Court with a report and recommendation as to the adequacy of the offered
18
     settlement, and he shall be compensated at his normal hourly rate.
19
            DATED this 24th day of November, 2020.
20

21

22
                                                         A
                                                         Thomas S. Zilly
23                                                       United States District Judge

24    ORDER APPOINTING SETTLEMENT
      GUARDIAN AD LITEM - Page 1
25    20-cv-00367-TSZ
             Case 2:20-cv-00367-TSZ Document 15 Filed 11/25/20 Page 2 of 2




1
     Presented by:
2
     CEDAR LAW PLLC
3
     s/ Lara Hruska
4
     LARA HRUSKA, WSBA No. 46531
5    Attorneys for Plaintiffs D.K., C.K. and D.J.K.

6    Agreed for entry, presence waived:

7    FREIMUND TARDIF, PLLC

8    s/ Jeffrey Freimund

9    JEFFREY A. O. FREIMUND, WSBA No. 17384
     Attorneys for Defendant Seattle Public Schools
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24    ORDER APPOINTING SETTLEMENT
      GUARDIAN AD LITEM - Page 2
25    20-cv-00367-TSZ
